Filed:   July 22, 2003

                   UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT


                             No. 03-6812
                          (CA-02-1885-7-20)



Bobby M. Linder,

                                                Plaintiff - Appellant,

          versus


C. L. Miller, et al.,

                                               Defendants - Appellees.



                              O R D E R



     The court amends its opinion filed July 17, 2003, as follows:

     On the cover sheet, section 2 -- the name “Handy” is corrected

to read “Hardy.”

                                          For the Court - By Direction




                                          /s/ Patricia S. Connor
                                                   Clerk
                             UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6812



BOBBY M. LINDER,

                                              Plaintiff - Appellant,

          versus


C. L. MILLER; RANDY HARDY,      Captain;   MAJOR
BROWN; TONY FISHER, Chief,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (CA-02-1885-7-20)


Submitted:   July 10, 2003                   Decided:   July 17, 2003


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bobby M. Linder, Appellant Pro Se. James Dean Jolly, Jr., LOGAN,
JOLLY & SMITH, L.L.P., Anderson, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Bobby M. Linder appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error. Accordingly, we affirm on

the reasoning of the district court.   See Linder v. Miller, No. CA-

02-1885-7-20 (D.S.C. Apr. 24, 2003). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




                                3